Citation Nr: 0014133	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  98-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for T7-8 fracture with 
malunion, cervical and dorsal spine with degenerative 
changes, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1957 to 
March 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1.  The veteran's T7-8 fracture with malunion, cervical and 
dorsal spine with degenerative changes is currently 
manifested by osteoarthritis of major joints.

2.  The RO denied entitlement to service connection for a low 
back disc problem with left radiculopathy when it issued an 
unappealed rating decision in January 1978.

3.  The evidence received since the final disallowance in 
January 1978 does not bear directly and substantially upon 
the issue at hand, or provide a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
disability, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for T7-
8 fracture with malunion, the cervical and dorsal spine with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5285, 5286, 5290, 5291, 5293 (1999).

2.  Evidence submitted since the January 1978 rating decision 
wherein the RO denied entitlement to service connection for a 
low back disc problem with left radiculopathy is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran sustained a T7 
and T8 compression fracture in August 1958 while playing 
football.  There was no artery or nerve involvement.  On 
examination in September 1958, moderate tenderness over the 
spine from C7 to T1, marked tenderness from T5 to T6 was 
found.  There was minimal paraspinal muscle spasm.

Clinical record in June 1959 noted that the veteran had 
fallen off a tank and landed on his back.  Examination showed 
much muscle spasm in the right posterior lower thoracic area.  
It further showed pain and tenderness of T8-11 at the 
posterior axilary line.  X-ray revealed fracture of the 9th 
rib, right side.  In September 1959 the veteran complained of 
pain in his posterior mid thoracic area after some heavy 
lifting.

Examination at separation in February 1960 revealed, among 
other things, the veteran had compression fracture of T7 and 
T8.  Service medical records show no treatment or diagnosis 
of a low back disc problem with left radiculopathy.

In September 1977 the veteran filed a claim for service 
connection for a back injury which he asserted occurred in 
September 1958.

The veteran's physician, Dr. P. E., stated in a September 
1977 letter that the veteran had minimal narrowing of the T8-
9 disc space compatible with disc pathology, slight 
hypertrophic spondylosis, discogenic disc disease.

In an October 1977 statement by Dr. J. D., it was noted that 
the veteran had fallen from a horse and broke his pubic bone.  
It was also noted that he suffers from arthritis of the 
lumbar spine, hips and neck.  The diagnosis was arthritis of 
the neck, back and hips.

VA examination in December 1977 found discomfort with forward 
flexion of 70 degrees.  There was tenderness along the 
lumbosacral joint line, entirely across the right to left 
sacroiliac joint.  Straight leg raising on the left caused 
pain in the left low back.  There was no limited motion in 
the neck.  There was tenderness along the midline and either 
side of the C5, C6, C7 and D1 regions.  The diagnoses were 
fracture T7-8 with malunion, minimal plus, chronic cervical 
and upper dorsal strain and low back disc problem with left 
radiculopathy.  The physician noted that the nature of the 
football injury was such that it is likely that cervicodorsal 
strain problem is a residual of that.  

X-ray of the thoracic spine showed mild kyphosis present with 
irregularity of end plates in the mid and lower thoracic 
spine and lipping on their margins, indicative of old 
vertebral epiphysis; otherwise normal.  X-ray of the lumbar 
spine with obliques showed no significant anomaly or 
malalignment.  There was slight narrowing of the lumbosacral 
interspace present and mild lipping on the margins of one or 
two bodies.  The S1 joints were normal.  The conclusion was 
mild degenerative change.

In a January 1978 rating decision, the RO granted service 
connection for T7-8 fractures with malunion and chronic 
cervical and upper dorsal strain and assigned a 20 percent 
disability evaluation.  Service connection for a low back 
disc problem with left radiculopathy was denied on the basis 
that the low back condition was not located near the site of 
the service-connected fracture and the evidence did not 
indicate that it was incurred or aggravated in service.

In June 1979 the RO received medical progress notes dated in 
March 1978 which described the veteran's back pain to be in 
the mid-thoracic area.  It was also noted that the veteran 
complained of pain in the lower back described as 
intermittent acute occurrences.  The diagnoses were 
intermittent episodes of lumbosacral back strain and 
localized degenerative change at the T8-9 level of the 
thoracic spine.  X-ray of the cervical spine, taken in June 
1979 and the report received in the RO in August 1979, show 
vertebral bodies of normal alignment and no appreciable 
narrowing of the disc space between C5, C6 which show 
degenerative changes.  Examination of the thoracic spine 
showed vertebral bodies in normal alignment.  There was a 
moderate degree of degenerative changes in the mid thoracic 
spine.  Other bony structures were not unusual.  Examination 
of the lumbar spine showed vertebral bodies intact and in 
normal alignment. 

Medical evidence dated in September 1979 provides a diagnosis 
of degenerative changes of the cervical, thoracic and lumbar 
vertebrae due to trauma with radiculopathy.  VA Medical 
Center (MC) physician examined the veteran in May 1980.  The 
physician noted that other than the veteran's complaints of 
pain, there was very little objective evidence on physical 
examination.  There was limited range of motion and grimacing 
when he was placed in certain positions.  The physician noted 
that the problem the veteran complained most of was his low 
back.  

The veteran was hospitalized from July 1980 to August 1980 
for evaluation and lumbar and cervical myelograms.  The 
veteran received a temporary 100 percent evaluation for his 
back disability from July 30, 1980 to August 31, 1980.

In September 1997 the veteran was diagnosed with severe 
lumbar spinal stenosis and underwent a L2, L3, L4, L5 and 
partial S1 bilateral decompressive lumbar laminectomy with 
wide foraminotomies over L3, L4, L5 and S1.  X-rays of the 
lower back showed disk space narrowing at L5 - S1 with 
endplate sclerosis and osteophyte formation, and degenerative 
changes to a lesser degree were present at all other lumbar 
levels.

At his personal hearing in October 1998 the veteran testified 
that he is employed as a heating, ventilating, and air 
conditioning technician.  Hearing Transcript (Tr.), p. 2.  He 
stated that he cannot lift more than 50 pounds at any time.  
He further stated that he has upper back problems when he 
does a lot of bending, lifting, and climbing, overhead work 
and kneeling.  Tr., p. 5.  He also testified that he has pain 
in his left leg every day for which he takes Motrin.  Tr., 
pp. 2-3.  He further testified that he does not recollect any 
injury to his lower back.  He stated that it just started 
hurting.  Tr., p. 18.  The veteran stated that he believes 
that in trying to compensate for his upper back problems he 
has put an undue strain on his low back.  Tr., p. 20.

Upon VA examination of the spine in November 1998 the 
veteran's cervical, dorsal and lumbar spines appeared normal.  
There was no evidence of kyphosis or scoliosis.  There was no 
localized tenderness in the cervical, dorsal region.  He had 
some discomfort in the lower back.  He had a symmetrical 
gait.  He walked on his toes and heels and did deep knee 
bends.  He also had symmetrical cervical range of motion.  He 
had full flexion to 50 degrees, extension to 60 degrees and 
lateral bending measured with inclinometer, 35/35.  Lateral 
rotation was 45/45.  Right and left patellar jerks were 1+.  
Right ankle jerk was 1+ and left ankle jerk was absent.  X-
ray report showed degenerative changes throughout the 
thoracic spine in the form of syndesmophytes indicative of 
primary spinal osteoarthritis.  

The lumbar series also showed osteophytes indicative of 
primary osteoarthritis, disc space narrowing at L5, S1.  The 
diagnoses were cervical primary osteoarthritis, dorsal 
primary osteoarthritis, and lumbosacral osteoarthritis 
manifest with syndesmophyte formation primarily in the 
thoracic and lumbar spine.  

The veteran was noted to have degenerative disc disease, 
longstanding in nature.  He was also status post-lumbar 
surgery.  There was no evidence in the medical record of a 
documented compression fracture documented with a vertebral 
compression or documented with any type of elevation of 
laboratory studies.  There was no evidence of a malunion 
either of the cervical or dorsal spine.  There were 
associated lower cervical and diffuse thoracic and lumbar 
changes.  This was primarily from progressive developmental 
osteoarthritis.  The veteran had no limited motion of either 
neck or dorsal spine.  He had no functional limitations 
resulting from mid back pain.  There was no evidence of any 
type of spasm.  He had no demonstrable deformity of the 
vertebral body of T7 and T8.  There was no radiographic 
evidence that the veteran ever had a compression fracture.  
It was noted that the veteran is still working pretty much on 
an unrestricted basis.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).


Diagnostic Code 5003 (Arthritis, degenerative) provides for 
rating based on the limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5003.  
In the absence of limitation of motion, rating can be based 
on x-ray evidence indicating the presence of degenerative 
arthritis.  Id. A maximum 20 percent evaluation is warranted 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Id. 

38 C.F.R. 4.71a, Diagnostic Code 5285 residuals of a 
fractured vertebra with cord involvement, bedridden, or 
requiring long leg braces is evaluated at 100 percent.  
Special monthly compensation is considered; with lesser 
involvements rate for limited motion, nerve paralysis.  
Without cord involvement; abnormal mobility requiring neck 
brace (jury mast).evaluate at 60 percent.  In other cases 
rate in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Id.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (1999).


Diagnostic Code 5286 provides the rating criteria for 
evaluation of complete bony fixation of the spine.  A 100 
percent evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
38 C.F.R. § 4.71a; Diagnostic Code 5286 (1999).

A 10 percent evaluation may be assigned for slight limitation 
of motion of the cervical spine, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a; Diagnostic 
Code 5290.

Slight limitation of motion of the thoracic spine warrants a 
non-compensable rating. Moderate or severe limitation of 
motion of the thoracic spine warrants a 10 percent rating.  
38 C.F.R. 4.71a, Diagnostic Code 5291 (1999).

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  A 60 percent rating requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (1999).  60 percent is 
the highest possible evaluation under Diagnostic Code 5293.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, a full description of the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).

The United States Court of Appeals for Veteran Claims (Court) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996) and DeLuca, supra at 206.  



VA General Counsel opinion held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 36-97.

The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, regulations require that a finding of dysfunction 
due to pain be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40; see also Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (1999).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1999).

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.  

The 20-year period will be computed from the effective date 
of the evaluation to the effective date of reduction of 
evaluation.  See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. 
§ 3.951(b) (1999).

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The determinations of whether evidence is new and whether it 
is material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Fossie v. West 12 Vet. App. 1, 4 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, supra at 1363.

In Elkins v. West,  12 Vet App. 209 (1999) the Court held 
that the recent decision of the Federal Circuit in Hodge, 
supra requires the replacement of the two-step Manio test 
with a three-step test.  Winters v. West,  12 Vet. App. 203, 
206 (1999); See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Under the new Elkins test, VA must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  



Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, supra.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi,
 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. 
App. 216, 220 (1994).  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Entitlement to an Increased Rating for T7-8 Fracture 

Upon review of the record, the Board concludes that the 
veteran's claim for an evaluation in excess of 20 percent for 
his spinal disability is well grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  His assertions concerning the severity of his spinal 
disability (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The medical evidence in this case does not support an 
evaluation in excess of 20 percent for T7-8 fracture with 
malunion, cervical and dorsal spine with degenerative 
changes.  

The veteran was initially granted a 10 percent evaluation 
under Diagnostic Code 5285 for demonstrable deformity of a 
vertebral body and 10 percent under 5290 for slight 
limitation of motion of the cervical spine, for a total 
evaluation of 20 percent.

Evidence in this case clearly shows that the veteran does not 
currently have any limitation of motion of the thoracic or 
cervical spine and no demonstrable deformity of a vertebral 
body relating to those regions.  Consequently, the Diagnostic 
codes 5285 and 5290 are inappropriate under which to evaluate 
the veteran's service-connected upper back disability at this 
time.  



Even though the evidence shows that the disability evaluation 
for which the veteran is service-connected is no longer 
pertinent, a reduction of his benefits is not contemplated 
because his 20 percent disability rating is protected and 
cannot be reduced.  See 38 C.F.R. § 3.951(b) (1999).  

Service connection has been granted for the degenerative 
changes in the cervical and dorsal regions of the spine; 
however, the veteran's overall spinal disability is rated as 
20 percent disabling, and 20 percent is the maximum 
evaluation assignable pursuant to the criteria under Code 
5003 for arthritis.

Since the evidence shows that the veteran does not have any 
limitation of motion of the thoracic or cervical spines, an 
evaluation under Diagnostic Code 5290 or 5291 is not 
warranted. 

A review of the evidence discloses that the veteran's 
service-connected upper back disability does not contemplate 
residuals of fracture of the vertebra with or without cord 
involvement to warrant 100 percent or 60 percent evaluation 
under Diagnostic Code 5285.  In fact, VA physician noted that 
there was no radiographic evidence that the veteran ever had 
a compression fracture.  Moreover, there is no evidence of 
ratable muscle spasm as described in Diagnostic Code 5285.  
VA examination of November 1998 noted that there was no 
evidence of any type of spasm. 

The only other schedular mechanism for increasing the 
veteran's evaluation for T7-8 fracture with malunion, 
cervical and dorsal spine with degenerative changes, would be 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 
supra (indicates that pain may be the basis for an increased 
schedular rating for an orthopedic disability, regardless of 
whether or not planar limitation of motion Diagnostic Code 
criteria are met).

Here, the evidence does not show that an evaluation of higher 
than 20 percent is warranted under §§ 4.40, 4.45 and DeLuca.  

Pain is to be compensated to the degree that clinical 
findings indicate that the pain is disabling.  38 C.F.R. 
§4.40 (disability may be due to pain supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant).  

In this case, there is no evidence of atrophy, muscle spasm, 
weakness, or the like of the cervical, thoracic or dorsal 
spine muscles to support an evaluation higher than 20 percent 
due to associated pain.  Moreover, the November 1998 VA 
examination reported there was no functional limitation 
resulting from mid back pain.  As such, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as per DeLuca are not applicable in 
this instance.

Moreover, the Board notes that the veteran's claims file does 
not contain a diagnosis of ankylosis of the spine.  Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  As the veteran's spine is 
not ankylosed, application of 38 C.F.R. §4.71a, Diagnostic 
Code 5286 (1999) is not warranted.

The Board also considered an increased evaluation under 
Diagnostic Code 5293 but finds that this code is not 
applicable to this case in that intervertebral disc syndrome 
has not been diagnosed as part and parcel of the service-
connected disability of the upper spine. 

In light of the above, a disability rating in excess of 20 
percent for the service-connected T7-8 fracture with 
malunion, cervical and dorsal spine with degenerative 
changes, is not warranted.

The Board finds that the benefit of the doubt doctrine is not 
for application, as there is not a relative equipoise of 
evidence for and against a disability rating greater than 20 
percent. 

In reaching this decision the Board has considered all 
potentially applicable provisions (as shown above) of 38 
C.F.R. Parts 3 and 4 (1999), whether or not they were raised 
by the veteran or his representative, as required by 
Schafrath, supra..  


In this case, the Board finds no other provision upon which 
to assign a higher disability evaluation. 

Extraschedular Consideration

With respect to the veteran's claim, the Board observes that 
in light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the case at hand, the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.321(b)(1); however, the RO did 
not discuss the provisions in light of the veteran's claim 
for increased compensation for his upper back disability.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  The veteran 
testified that he is employed as a heating, ventilating and 
air conditioning technician.  VA physician noted that the 
veteran works pretty much on an unrestricted basis.  Thus, 
the evidence does not show that the veteran's earning 
capacity is impaired due to his service-connected disability.

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his T7-8 fracture with malunion, 
cervical and dorsal spine with degenerative changes, 
disability.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.

New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for a low back condition which the RO declined to reopen in 
November 1997.  The Board will proceed with a determination 
of whether the evidence received subsequent to the denial of 
the veteran's initial claim in January 1978 is new and 
material.

Since the final disallowance of the veteran's claim in 
January 1978, the RO received private, VAMC and VA 
compensation examination records that provided evaluations 
and diagnoses of the veteran's claimed low back disorder.  
The RO also received records of a surgical procedure 
performed on the veteran's low back region.  

The Board finds that this evidence is new in that it is not 
redundant and cumulative of evidence previously of record.  
However, it is not considered to be material evidence because 
it does not bear directly and substantially upon the issue at 
hand, nor does it provide a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
low back disorder.  That is, it does not tend to show that a 
low back disorder was incurred in service or that there was 
an increase in disability during service.  Such medical 
records are devoid of a diagnosis or any other reference of a 
link between the veteran's claimed low back disorder and 
military service.

The veteran testified at his personal hearing that he does 
not recollect sustaining an injury to his low back.  Although 
the testimony proffered by the veteran at his personal 
hearing concerning his low back disorder was not previously 
of record, it is immaterial as it does not tend to show that 
his claimed low back disorder is linked to military service.

Moreover, the veteran's specific assertions and testimony 
concerning the onset of his low back problem as related to 
his upper back disability is not sufficient to reopen his 
claim for service connection for a low back disorder.  
Inasmuch as a medical opinion is necessary to establish a 
relationship between the veteran's claimed low back disorder 
and his service-connected upper back disability, his own 
statements will not suffice.  See Moray, supra at 214; see 
also Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The 
veteran underwent a VA examination subsequent to his 
assertion of a relationship between his low back disorder and 
his upper back disability and there was no finding by the 
examiner of a medical nexus between the low back disorder and 
the service-connected upper back disability.

In reviewing the evidence of record, in support of the 
veteran's attempt to reopen his claim for service connection 
for a low back disorder, the Board observes that since the 
denial by the RO in January 1978, no new and material 
evidence has been submitted, which bears directly and 
substantially upon the issue at hand or provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed low back disorder.  Thus, the Board 
must conclude that the veteran has not submitted new and 
material evidence to reopen his claim for service connection 
for residuals of a low back disorder.  38 C.F.R. § 3.156 
(1999).  

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


ORDER

Entitlement to an evaluation in excess of 20 percent for T7-8 
fracture with malunion, cervical and dorsal spine with 
degenerative changes is denied.

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

